Citation Nr: 0101316	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1956.

This appeal arises from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that denied entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
September 1995.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran engaged 
in combat. 

2.  A diagnosis of PTSD based in part on in-service combat 
stressors has been given.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
1137, 5107 (West 1991); § 5107 (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107)); 38 C.F.R. §§ 3.303, 3.304(f) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record indicates that the veteran had service 
in Korea from May 1954 to March 1955.  He received the Korean 
Service Medal and the United Nations Service Medal, but he 
did not receive any medal that conclusively establishes that 
he participated combat. 

According to a June 1994 VA PTSD assessment report, the 
veteran reported that he cleared landmines and that his duty 
post was vulnerable to guerilla action.  He further reported 
that he was stationed at forward observation posts, received 
incoming hostile fire two times, encountered land mines and 
booby traps, was ambushed one time, was surrounded by the 
enemy on two occasions, saw someone hit by incoming or 
outgoing rounds one time, and that he was in constant danger 
of being killed.  He alleged that the trauma of these 
incidents has caused his PTSD.  His examiner agreed, offering 
an Axis I diagnosis of PTSD, delayed onset, under the 
criteria of DSM-III-R.  In January 1997, a VA psychiatrist 
examined the veteran and offered an Axis I diagnosis of PTSD 
due to his in-service stressors.  

In statements and testimony presented by the veteran, he 
argues that his PTSD stems from traumatic incidents that 
occurred in 1954 and 1955 during his tour of duty in Korea 
and include both claimed combat and non-combat trauma.  He 
reports that he was an "F.T. (full-tracked mounted gun) 
gunner, an ATA (anti-tank assault) rocket gunner, a landmine 
expert, and an ammo carrier at various times while in Korea.  
He states that while in Korea he was assigned to "Weapons 
Company" 1st Battalion, 7th Marines, 1st Marine Division.  In 
June 1995, the veteran reported that nearly a thousand combat 
deaths occurred in the neutral zone after the armistice had 
ended the hostilities.  He reported that he narrowly escaped 
being crushed when a disoriented driver drove a battle tank 
over his pup tent one night.  He reported that while aboard a 
tracked vehicle in November 1954, the vessel nearly sank in 
which case it could easily have tipped over underwater and 
trapped all inside.  He also recalled other traumatic 
incidents such as being overtaken by a mob of street children 
in Seoul, witnessing an aircraft crash, and nearly being 
crushed between two boats as he was climbing a rope ladder in 
heavy seas.  

The RO has queried both the National Personnel Records Center 
and Headquarters, United States Marine Corps Historical 
Center (the Historical Center) for all relevant records.  
According to documents supplied by the Historical Center, the 
veteran arrived at Inchon, Korea, in May 1954.  While there 
he served with Weapons Company, 1st Battalion, 7th Marines, 1st 
Marine Division, FMF (Fleet Marine Force).  He served as an 
F.T. gunner beginning in May 1954, as an ATA rocket gunner 
beginning in August 1954, and as an ammo carrier from January 
to March 1955.  He embarked from Inchon aboard an LST on 
November 16th, and returned to Inchon on November 20th. 

The Historical Center provided Marine Corps records that 
reflect that the veteran's unit was directed to "occupy and 
improve the main battle positions within its sector."  
Training emphasis was placed on amphibious warfare and a 
minimum of 30 percent of all training was to be held at 
night.  During the summer months of 1954, the veteran's unit 
practiced beach landings in the Sokcho-Ri area.  On September 
27th, the unit participated in a live-fire exercise at 
"Nightmare Range."  Following that exercise, an entry dated 
September 29th reflects that the veteran's unit relieved an 
ROKA (Korean) unit and took up defensive positions.  The 
entry reflects, "Battalion continued holding defensive 
positions against enemy probes."  

The unit reports also note that a large amphibious training 
exercise was to be held from November 16th to November 20th.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 
(1996).  

The Board notes that a medical diagnosis of PTSD conforming 
to 38 C.F.R. § 4.125 has been given.  The diagnosis has been 
linked to the veteran's claimed in-service stressors.  The 
crux of the case is whether the veteran has engaged in combat 
or, if not, whether there is credible supporting evidence 
that a claimed in-service stressor occurred.

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b) requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute or any VA regulation 
suggests a more specific definition.  The determination as to 
what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat requires an 
evaluation of all pertinent evidence and an assessment of the 
credibility, probative value, and relative weight of the 
evidence.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule applies to determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C. § 1154(b) 
in the same manner as it applies to any other determination 
material to resolution of a claim for VA benefits.  VA must 
evaluate the credibility and probative value of all pertinent 
evidence of record and determine whether there is an 
approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.  See also 
38 U.S.C.A. § 5107(b) (West 1991); § 5107 (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107)); 38 C.F.R. § 3.102 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

The RO has noted that an armistice took effect prior to the 
veteran's arrival in Korea and feels that this fact fully 
refutes the veteran's claim of combat.  See February 2000 
supplemental statement of the case.  While the armistice 
certainly raises a question, it does not refute the claim 
because it is plausible that events such as skirmishes and 
mine clearing operations (which might be considered as 
combat) could have taken place after the armistice took 
effect.  Moreover, Congress has determined that for VA 
benefits purposes, the Korean Conflict ended on January 31, 
1955, approximately 9 months after the veteran arrived in 
Korea.  See 38 C.F.R. § 3.2(e).  Other documentary evidence 
suggests the veteran's unit did encounter an enemy force more 
than once.  

As noted above, the Historical Center provided the following 
pertinent unit record dated in September 1954 (a year after 
the armistice): "Battalion continued holding defensive 
positions against enemy probes."  The Board cannot dismiss 
this evidence of possible combat encounters with the enemy.  
Moreover, given the veteran's combat specialty of gunner, his 
reports of trading gunfire with the enemy (even at lengthy 
range), and the official log suggesting that the veteran's 
unit did engage in combat, the Board finds the veteran's 
claim of combat to be credible.  The Board must employ the 
benefit-of-the-doubt rule in this case and find that it is at 
least as likely as not that the veteran engaged in combat 
with the enemy.  

Notwithstanding the above, the Board notes that some of the 
veteran's stressors are not combat-related.  As an additional 
argument in the veteran's favor, the official documentation 
of participation in amphibious exercises does tend to support 
the veteran's accounts of having non-combat traumatic 
experiences involving the near-sinking of a tracked vehicle 
and of climbing a rope ladder between vessels in heavy seas.  
Thus, his claimed non-combat stressors are at least minimally 
supported by independent evidence.  

In conclusion, the Board finds that it is at least as likely 
as not that the veteran engaged in combat and that his PTSD 
diagnosis is based on such combat.  Thus, service connection 
for PTSD must be granted. 


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

